Dent, Judge,
(concurring):
The lease in this case from Mrs. Harris to James Lowry does not as in the ordinary oil and gas lease grant the oil, but only grants the privilege of searching for oil, and if it is found, the grantee agrees to give her “the one-eighth part of all the petroleum obtained from said premises as produced in the crude state.'” There is no provision made as to the other seven-eighths, except impliedly the lessee is to retrain it, and she releases any claim to it in accepting the one-eighth.
There is nothing said in the lease with regard to Mrs. Myers’ reservation, as it appears to be of a sixteenth royalty, rather the one-sixteenth of the oil in place. For if it was an exception of the oil in place she would have to pay one-sixteenth of the expense of producing it, which the reservation by use of the term royalty forbids. There being no grant of the oil, a warranty could not be implied and the lease cannot be construed to be anything else than the privilege of the retention of seven-eighths of the oil in so far as Mr. Harris is concerned. One-eighth she is to have. This she bargained for, and of this the law does not and the court ought not to deprive her by construing the contract contrary to its express terms. Three times during the present term this Court has held that parol evidence is inadmissible to vary, contradict or explain a written contract unambiguous on its face. Buena Vista Co. v. Billmyer, Knowlton v. Campbell, McCoy v. Camden, and now it is proposed by mere *359construction to vary a written contract which is plain and unambiguous on its face by making it read instead of one-eighth of all the oil produced, one-eighth of the fifteen-sixteenths of the oil produced, thus substituting “fifteen-sixteenths” for the word “all.” The word all is very expressive, and there is nothing ambiguous about it. Then why break the rules of construction and make a new contract between the parties. Mrs. Harris was to have one-eighth of the oil when found as consideration for the privilege of searching for it. One-sixteenth of it was already Mrs. Myers’. And the lessees have the right to retain the residue thereof, only impliedly, however, for they have no direct grant of it from any one. The decree should be amended so as to give Mrs. Harris her full one-eighth and Mrs. Myers one-sixteenth, and the residue, thirteen-sixteenths, to the appellants, and as amended affirmed.
Mrs. Harris through her attornies having waived the right to have the decree amended in her favor I concur in the affirmance of the decree as it was pronounced in the circuit court.

Affirmed.

Brannon, President,

(for reversing):

Mrs. Harris leased all the oil in the tract of land to Lowry. When she did so there was paramount title in Mrs. Myers to a sixteenth of the oil, and thus the implied warranty which exists in a lease for good title was that instant .broken, and Lowry or his assignees cannot be called upon to pay Mrs. Harris the full rent of one-eighth, and besides pay Mrs. Myers her sixteenth also, and thus make Lowry pay rent as if he got the whole of the oil, and yet lose a sixteenth by reason of failure of title in the lessor. Lowry only agreed to pay Mrs. Harris one-eighth of the oil in consideration of getting all the oil, and not getting it, he should not be compelled to pay the full rental to Mrs. Harris. She should discharge that incumbrance to Mrs. My.eri.' I hold that Mrs. Myers is entitled to one-sixteenth of the oil, Mrs. Harris to one-sixteenth, and Cobb, Glen and Mallory the balance. The case of Baker v. McDowell, 3 W. & S. 358, was a conveyance with special warranty, while here there is a general warranty.